Citation Nr: 9905402	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to a compensable rating for service-connected 
residuals of scars on the cornea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1979.

This appeal arises from a February 1994 RO rating decision, 
which assigned a 10 percent rating for the veteran's 
blepharoconjunctivitis, denied a compensable rating for the 
service-connected residuals of the veteran's cornea scars, 
and denied the veteran's claim for service connection for 
astigmatism and refractive error.  The veteran appealed all 
three issues.

A transcript of the veteran's March 1995 RO hearing is on 
file.  During this hearing, the veteran withdrew his claim 
for an increased rating for his service-connected 
blepharoconjunctivitis.

In a January 1999 statement, the veteran's service 
representative asserted that a higher rating was warranted 
under 38 C.F.R. § 3.321(b)(1), because the veteran's  
service-connected scars on the cornea result in problems that 
interfere with his ability to work.  Since this issue has not 
been addressed by the agency of original jurisdiction, it is 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The veteran had defective vision upon entering service.  
The veteran has presented no competent medical evidence to 
show that he has defective vision that was due to or 
aggravated by service.

2.  The service-connected residuals of the veteran's scars on 
the cornea are not productive of active pathology and the 
evidence does not show that this disorder causes any 
impairment of visual acuity, field loss, pain, rest-
requirements, or episodic incapacity.


CONCLUSIONS OF LAW

1.  The claim for service connection for defective vision is 
not well grounded.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
1991 & Supp. 1998);  38 C.F.R. § 3.303 (1998).

2.  The schedular criteria for a compensable evaluation for 
the residuals of scars on the cornea have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.84, Diagnostic Code 6009 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On his December 1976 examination prior to entrance into 
service, the veteran's eyes, ophthalmoscopic evaluation, 
pupils, and ocular motility were evaluated as normal.  The 
veteran's uncorrected distant vision was reported to be 20/30 
in the right eye and 20/25 in the left eye.  The summary of 
defects indicated that the veteran had defective vision.  On 
the veteran's report of medical history, he checked "no" 
for history of eye trouble.  A review of the service medical 
records revels that the veteran had his vision tested in 
September 1977.  At that time his uncorrected vision was 
reportedly 20/25 in the right eye and 20/20 in the left.  A 
July 1978 record showed that the veteran was treated for 
complaints of irritation in both eyes and  moderate 
photophobia after welding.  He reported that after napping, 
he was unable to open his eyes.  Physical examination 
revealed bilateral bulbar and palpebral conjunctivitis.  
Other findings included fundi benign bilaterally and no 
abrasions noted on staining with fluorescein dye.  The 
diagnosis was flashburns and treatment included Neosporin 
opth. ointment and bilateral eye patches.  Records of follow-
up treatment in July 1978 showed assessments of bilateral 
conjunctivitis and photophobia.  Visual acuity was reportedly 
unimpaired.  A mid-July 1978 record indicated that abrasions 
were noted on the left eye.  The impression was corneal 
abrasions secondary to flash burn.  An August 1978 record 
showed that the veteran was treated for complaints of pain in 
the left eye after welding that day.  The assessment was 
questionable corneal burns.  No subsequent service medical 
records relate to the veteran's eyes and a report of 
examination prior to separation is not on file.

In July 1988, the veteran submitted a claim for service 
connection for an injury to the eyes caused by welding slag.  
In his associated statement, the veteran reported that he 
injured his eyes during service while welding.  He noted that 
he had inservice treatment and he asserted that the injury 
left him with permanent damage to the eyes.  The veteran 
noted that he could not go out into the sun without glasses 
and that his vision was getting worse.

On VA examination in January 1989, complaints were noted to 
include slightly  blurry vision with bad headaches when in 
well lit areas or when driving.  Findings included mild 
discharge on both upper lids and cornea scars were noted.  
The veteran's distant vision was reported to be 20/40 on the 
right and 20/30 on the left.  Both were reportedly corrected 
to 20/25.  The diagnosis included mild bilateral  
blepharoconjunctivitis and tiny scar on cornea.  

In February 1989, the RO granted service connection for 
bilateral blepharoconjunctivitis (10 percent) and tiny scars 
on the cornea (noncompensable).

In December 1990, the veteran submitted a claim for an 
increased rating for his service-connected 
blepharoconjunctivitis.  In a February 1991 statement, the 
veteran reported that his vision was becoming worse.

On VA examination in February 1991, the veteran reported a 
history of inservice problems with getting slag in his eyes 
while welding.  He noted complaints of failing sight.  
Physical examination revealed that the veteran's external 
pupils were within normal limits and that his field of vision 
was full.  Uncorrected distant vision was reported to be 
20/30 in the right eye and 20/25 in the left eye.  Corrected 
vision was reportedly 20/20 bilaterally.

By way of a March 1991 decision, the RO reduced to 
noncompensable the disability rating for the veteran's 
service-connected blepharoconjunctivitis.      

In October 1993, the veteran submitted a claim for an 
increased rating for his service-connected disabilities and a 
claim for service connection for problems with his eyesight.

An October 1993 VA outpatient treatment record showed that 
the veteran had treatment for eye problems.  The assessment 
included mixed astigmatism, sebaceous blepharoconjunctivitis, 
and ocular health within normal limits.   

In a February 1994 decision, the RO reinstated the veteran's 
10 percent rating for service-connected 
blepharoconjunctivitis, continued his noncompensable rating 
for scars on the corneas, and denied the veteran's claim for 
service connection for loss of vision.

A March 1994 VA outpatient treatment record from the eye 
clinic showed that the veteran was treated for complaints of 
decreased vision, dry eyes, and photophobia.  A history of 
welding burns was noted.  On examination, the veteran's 
visual acuity was found to be correctable to 20/20 
bilaterally.  The assessment included astigmatism.  Bifocals 
were recommended.

A June 1994 VA outpatient treatment record showed that the 
veteran was seen for an ocular health check.  It was noted 
that the veteran had no problems and was happy with his new 
spectacles.  Findings on slit lamp examination were within 
normal limits and it was noted that there were no corneal 
scars seen.  The assessment was normal examination clear 
corneas, no inflammation.     

During his May 1995 RO hearing, the veteran indicated that he 
wanted to withdraw his claim for an increased rating for his 
service-connected blepharoconjunctivitis.  The veteran's 
service representative asserted that the veteran was slowly 
going blind for reasons unknown to his doctors.  It was noted 
that the veteran has had three different prescriptions for 
eyeglasses in the last year and a half, and that he has had 
problems focussing and seeing when out in the sunshine.  It 
was asserted that these problems were due to the scarring of 
his corneas.  The veteran testified that he can not be in a 
dusty area because this causes irritation to his eyes and 
blurry vision.  He noted that he has had to take artificial 
tears, that laser surgery has been recommended, and that he 
is going to go back for a new eye examination in June.

June 1995 records from the Worcester County Sheriff's Office 
show no record of treatment for eye problems. 

On VA examination in October 1998 it was noted that the 
veteran felt that his vision was becoming worse.  Complaints 
reportedly included headaches when he used his eyes a lot, 
the sticking together of eye lids in the morning, and 
frequent mild irritation and discharge.  On physical 
examination, both eyes were reported to be white and quiet.  
The examiner found that the veteran had full range of EOM 
(extraocular movement) and orthophoric, normal pupils with 
physiologic responses, and full confrontation fields.  
Chronic blepharitis was reported involving all four lids with 
inspissation of the Meibomian secretions and a considerable 
amount of mucus in the tear film with expression of the 
gland.  The physician noted no staining of the corneae which 
were found to be clear with deep, quiet anterior chambers.  
He also found normal irides and clear media following 
dilation.  It was noted that good visualization of the fundi 
with direct and indirect ophthalmoscopy was normal 
bilaterally.  The impression was chronic blepharitis with 
mild tear deficiency and astigmatism with early presbyopia.  
The recommendation was for  the veteran to be put on FML-S 
with warm compresses and it was noted that he was to be given 
a prescription to have glasses made.  The physician reported 
no evidence of progressive or severe ocular disease.

In a January 1999 statement, the veteran's service 
representative asserted that the  scars on the veteran's 
corneas are causing him to have problems focusing, problems 
seeing, eye irritation related to sunlight and fluorescent 
lights, and headaches. 


Analysis

A.  Entitlement to service connection for defective vision

The threshold question before the Board is whether the 
veteran has met his burden of submitting evidence of a well-
grounded (i.e. plausible) claim.  If not, his claim must fail 
and there is no duty to assist him in the development of his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  As will be explained below, the Board 
finds that the veteran has not submitted evidence sufficient 
to establish a well-grounded or plausible claim of service 
connection for defective vision.

The United States Court of Veterans Appeals has held that a 
veteran must submit evidence, not just allegations, in order 
for a claim to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The evidence must show 
that the veteran currently has a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  When, as in this case, the 
issues involve a question of medical diagnosis or causation, 
medical or otherwise competent evidence is required to make 
the claim well grounded.  Grottveit v. Brown, 5 Vet.App. 609 
(1993).  The veteran's lay statements concerning questions of 
medical diagnosis and causation are not sufficient to 
establish a well-grounded claim as he is not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App 492 
(1992).

In order for the claims to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995). 

In the instant case, the veteran contends that he has 
defective vision in the form of  decreased visual acuity and 
astigmatism which are due to service.  

The service medical records show that the veteran had 
defective vision upon entrance in service, and that he 
continued to have correctable defective vision  throughout 
his period of service.  Post-service medical evaluations 
confirmed that the veteran continues to have this condition.  
While the records do reflect that the veteran has eye 
disorders other than defective vision (his service-connected 
blepharoconjunctivitis and residuals of scars on the 
corneas), they do not show any correlation between his 
defective vision and those service-connected disorders.  
Moreover, the regulations specifically state that refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).  The veteran asserts that his astigmatism with 
refractive error, or defective vision, was caused or 
aggravated by his inservice duties.  Nevertheless, his 
assertions and hearing testimony in this regard have no 
probative value, since he is not shown to have any medical 
training.  See Caluza and Espiritu, supra.  There is no 
medical evidence on file indicating that the veteran's 
defective vision was due to or aggravated by service.  
Without competent medical evidence of a tie to service, the 
veteran's claim for service connection for defective vision 
must be denied as not well-grounded.  See Caluza and 
Grottveit, supra.   


B.  Entitlement to a compensable rating for the service-
connected residuals of scars on the cornea.

The veteran has asserted that he should receive a compensable 
rating for his service-connected cornea scars because they 
have led to decreased visual acuity, eye irritations, and 
photophobia.    

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The U.S. Court of Veterans Appeals 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  Service and post-service 
medical records are associated with the claims file, and a VA 
medical examination was performed as recently as October 
1998.  The Board finds the examinations portray an adequate 
picture of the veteran's level of disability, and that there 
is no indication that there are other relevant records 
available which would support the veteran's claim.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The applicable criteria provide that the Secretary shall 
adopt and apply a schedule of ratings of reductions in 
earning capacity from specific injuries or combination of 
injuries.  The rating shall be based, as far as practicable, 
upon the average impairment of earning capacity resulting 
from such injuries in civil occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The Court has stated that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.

The veteran's eye disorder has been rated as noncompensable 
under 38 C.F.R. § 4.84, Diagnostic Code 6009.  Under this 
provision, a 10 percent rating is provided when there is 
active pathology.  Ratings in excess of 10 percent are 
possible based on the extent to which the disorder is 
productive of impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  

The Board notes that although there is evidence of a history 
of an inservice injury resulting in cornea scars, these scars 
have not been reported on recent VA examinations.  On slit 
lamp examination in June 1994, the veteran's corneas were 
found to be clear and it was specifically noted that there 
were no scars seen.  During the veteran's most recent VA 
examination in October 1998, the treating physician 
specifically found that the veteran's corneas were clear and 
deep with no staining and quiet anterior chambers.  

In addition to the lack of evidence of current scars, the 
Board notes that the eye problems found during the 1998 
examination have not been attributed to the veteran's 
service-connected cornea scars.  Complaints of headaches, 
sticking eye lids, irritation, and discharge were not linked 
to the veteran's service-connected scarring.  While that VA 
examination revealed that the veteran had inspissation of the 
Meibomian secretions and a considerable amount of mucus in 
the tear film with expression of the gland, the examiner 
found that these symptoms were due to the veteran's 
blepharitis with mild tear deficiency and not to any problem 
with scarring of the corneas.  Furthermore, although the 
impression included astigmatism with early presbyopia, these 
problems were not found to be due to service or the veteran's 
service-connected disorders.  The veteran's hearing testimony 
does not provide a basis for an increased rating because, as 
noted earlier, he is a lay person.  He is not competent to 
offer an opinion on medical diagnosis or etiology.

Without evidence that the residuals of cornea scars are 
productive of active pathology, and no findings linking any 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity to the veteran's cornea 
scars, a compensable rating under Diagnostic Code 6009 is not 
possible.


ORDER

Service connection for defective vision is denied.

A compensable rating for the service-connected residuals of 
scars on the cornea is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

